
	
		I
		112th CONGRESS
		1st Session
		H. R. 1699
		IN THE HOUSE OF REPRESENTATIVES
		
			May 3, 2011
			Mr. Poe of Texas (for
			 himself and Mr. West) introduced the
			 following bill; which was referred to the Committee on Foreign
			 Affairs
		
		A BILL
		To prohibit assistance to Pakistan.
	
	
		1.Short titleThis Act may be cited as the
			 Pakistan Foreign Aid Accountability
			 Act.
		2.Prohibition on
			 assistance to Pakistan
			(a)ProhibitionAssistance may not be provided to Pakistan
			 under any provision of law unless the Secretary of State certifies to Congress
			 that—
				(1)the Government of Pakistan did not have any
			 information regarding Osama bin Laden’s possible whereabouts on or after
			 September 11, 2001; or
				(2)if the Government of Pakistan did have
			 information regarding Osama bin Laden’s possible whereabouts on or after
			 September 11, 2001, it communicated such information to the United States
			 Government in an expedited manner.
				(b)Form of
			 certificationA certification
			 described in subsection (a) shall be submitted—
				(1)in writing and
			 include specific findings and conclusions; and
				(2)in unclassified
			 form, but may contain a classified annex if necessary.
				(c)Effective
			 dateThis Act shall take effect on the date of the enactment of
			 this Act and shall apply with respect to amounts allocated for assistance to
			 Pakistan that are unexpended on or after such date.
			
